NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Acknowledgement is made of Applicant’s claim for foreign priority to CN202021145626.9 filed 19 June 2020. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Amendment
	The drawing objections have been obviated in view of Applicant’s amendments filed 06 July 2022.
	The rejections of claim 10 under 35 U.S.C. 112(a) has been obviated in view of Applicant’s amendments filed 06 July 2022 and have been withdrawn.
	Independent claim 1 has been amended to include allowable subject matter indicated in the Non-Final Rejection mailed 27 April 2022.
	Claims 3 and 10-13 have been canceled.
	Claims 1-2 and 4-9, as amended, are allowed. See below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“blocking member” in claim 3 is defined as being “provided with a screw rod” as discussed in the specification (paragraph [0009]) and shown in the drawings (figure 10)
“plugging portion” in claim 5 is defined as the end of the plugging tubular member that is pushed into the exercise rod as shown in the drawings (figure 9)
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose all of the structural and functional limitations of the claimed invention, further in view of the blocking member and blocking button.

The closest prior art of record includes Lejuez et al. (US 11,213,712, hereinafter Lejuez) in view of Luckadue (US 2008/0287272).
Regarding independent claim 1, Lejuez teaches an exercise rod (arm bar 11) for supporting an exercise elastic rope (resistance band 16), comprising a supporting member (male coupler 41); wherein the supporting member is … sleeved on both ends of the exercise rod, respectively, and a periphery of the supporting member is provided with an annular positioning groove (Fig. 4).
Lejuez does not teach wherein the supporting member is rotatably sleeved.
However, in a similar field of endeavor, Luckadue teaches an exercise rod for supporting an exercise elastic rope comprising a supporting member wherein the supporting member is rotatably sleeved on both ends of the exercise rod (Fig. 1. Para. [0018]: “a rotatable terminating end (end cap) member 106 may be positioned on each terminating end 107 of the frame member 102.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the supporting member of Lejuez by making them rotatable as in Luckadue. One of ordinary skill in the art would have been motivated to make this modification in order to “allow for the [bands] to rotate about the longitudinal axis of the exercise apparatus,” as suggested by Luckadue (Para. [0024]).
Lejuez in view of Luckadue fails to teach wherein an end of the exercise rod is detachably provided with a blocking member, wherein the blocking member is configured to prevent the supporting member from separation; a blocking button is arranged adjacent to the end of the exercise rod; the supporting member is limited between the blocking button and the blocking member. See the 35 U.S.C. 112(f) interpretation of the “blocking member” above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Catrina A Letterman whose telephone number is (303)297-4297. The examiner can normally be reached Monday - Thursday, 8am - 4pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.L./Examiner, Art Unit 3784                                                                                                                                                                                                        
/Joshua Lee/Primary Examiner, Art Unit 3784